DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  


Drawings
The drawings filed 11/18/21 are not accepted as they refer to items 6a and 6b, not previously recited in the spec.


Specification
The substitute spec filed 11/8/21 is not accepted.  With regards to par. [0071], the Examiner notes that the term “groove” can convey a different structure than the terms “indents or channels” (as originally recited in the spec).  The same logic applies to the use of the term newly recited “shaft” over the originally disclosed term “column”.  If applicant would like to include these physical features in the claims, than they should use the original terms contained within the spec.  In addition, in par. [0074], reference to the term “space (6b)” is also considered new matter.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15, 18, 29, 30, 32, and 34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 15, 18, 29, 30, 32, and 34 recite the term “groove”.  The Examiner considers the term new matter and as such, has not entered the spec amendment which includes the newly claimed term.  In addition, the Examiner believes the term “at least one” (as in “at least one groove”) is also new matter.
Claims 28-30, 31-32 and 33-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 28, 31, and 33 recite the term “space” (i.e. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim 1, 2, 7, 9, 11-13, 17, 18, and 23-27 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Stuart (US Pat. No. 10,657,844 B2).
Regarding claim 1, Stuart discloses a construction block (Fig. 7, item 44; noting it is used in the construction of “educational atom models”; also noting block is defined by thefreedictinary.com as “one of a set of small wooden or plastic pieces, such as a cube, bar, or cylinder, used as a building toy”; emphasis added; also noting this is merely intended use) comprising: a plurality of sides coupled together to form a substantial enclosure (Fig. 7, item 44; noting plurality only requires two sides, so the front and the side), each side having an inner surface and an outer surface (Fig. 7, item 44; noting this is inherent); an inner cavity formed within the enclosure (Fig. 7, noting the internal cavity); a stand-alone magnetic member having a first diameter and located within the inner cavity (Fig. 7, item 46), the magnetic member being freely movable within the inner cavity (col. 7, lines 35-55), a first aperture having a second diameter and extending from the inner cavity through one a first side of the plurality of sides (Fig. 7; proximate item 45); wherein the magnetic member is capable of partially extending through the aperture (Fig. 7 and col. 7, lines 35-55).  
Regarding claim 2, Stuart discloses that the second diameter is less than the first diameter (col 7, lines 35-55). 
Regarding claim 7, Stuart discloses that at least a portion of the inner cavity includes a concave wall (Fig. 7, proximate item 45).
Regarding claim 9, Stuart discloses an engagement member positioned on an outer surface of one of the plurality of sides (Fig. 7, proximate item; noting a female engagement portion for connecting with item 43).
Regarding claim 11, Stuart discloses that the engagement member is a female component for engaging with a male component of another construction block (Fig. 7, proximate item; noting a female engagement portion for connecting with item 43).
Regarding claim 12, Stuart discloses a construction block (Fig. 7; noting it is used in the construction of “educational atom models”; also noting block is defined by thefreedictinary.com as “one of a set of small wooden or plastic pieces, such as a cube, bar, or cylinder, used as a building toy”; emphasis added; also noting this is merely intended use) comprising: a plurality of sides integrally formed together to form a substantial enclosure (Fig. 7, item 44; noting plurality only requires two sides, so the front and the side; and also noting “integrally formed” is each side having an inner surface and an outer surface (Fig. 7, item 44; noting this is inherent); a stand-alone magnetic member located within the enclosure (Fig. 7, item 46), the magnetic member being freely movable within the enclosure (col. 7, lines 35-55); and a first aperture extending from the enclosure through a first side of the plurality of sides; wherein the magnetic member is capable of partially extending through the aperture (Fig. 7 and col. 7, lines 35-55). 
Regarding claim 13, Stuart disclose that the magnetic member has a first diameter and the first aperture has a second diameter, the first diameter being greater than the second diameter (col 7, lines 35-55).
Regarding claim 17, Stuart discloses a construction block (Fig. 7; noting it is used in the construction of “educational atom models”; also noting block is defined by thefreedictinary.com as “one of a set of small wooden or plastic pieces, such as a cube, bar, or cylinder, used as a building toy”; emphasis added; also noting this is merely intended use) comprising: a plurality of sides integrally formed together to form a substantial enclosure (Figs. 1 and 2; noting “integrally formed” is a product by process, see MPEP 2113(II)), each side having an inner surface and an outer surface (Fig. 7, item 44; noting this is inherent); an inner cavity formed within the enclosure (Fig. 7, item 44), the inner cavity having a wall (Fig. 7, item 44; noting this is inherent); and a stand-alone magnetic member located within the inner cavity (Fig. 7, item 46), the magnetic member being freely movable within the inner cavity (Fig. 7 and col. 7, lines 35-55) and a first aperture extending through a first side of the plurality of sides of the enclosure; wherein the magnetic member is capable of partially extending through the first aperture (Fig. 7 and col. 7, lines 35-55). 
that the inner surface of the first side comprises at least one groove (Fig. 7, proximate item 45).
Regarding claims 23-25, Stuart discloses that the magnetic member is free to travel [unimpeded with the inner cavity/enclosure] such that its magnetic force can be effectuated through more than one side of the enclosure, one side at a time (Fig. 7 and col. 7, lines 35-55; noting this latter language is functionally possible given the structure of the magnet within the cavity).
Regarding claims 26-27, Stuart discloses that the magnetic member is freely movable unimpeded within the inner cavity (Fig. 7 and col. 7, lines 35-55).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Stuart (US Pat. No. 10,657,844 B2) and in further view of Zoellner (US Pub. No. 2005/0170739 A1).
Regarding claim 3, it is noted that Stuart do not specifically disclose a cover positioned proximate the first aperture.  However, Stuart discloses an aperture (Fig. 7, item 45).  In addition, Zoellner discloses a similar magnetic toy wherein a covering is used over a magnet (par. [0044]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Stuart to use a cover near the aperture as taught and suggested by Zoellner because doing so would be use of a known technique (using a textile cover over a magnet) to improve a similar product (a block with a protruding magnet) in the same way (using a textile cover over a magnet to keep the child’s fingers safe during use – see Zoellner: pars. [0006] and [0044]).
Regarding claim 4, the combined Stuart and Zoellner disclose that the cover is flexible (Zoellner: par. [0044]; the Examiner noting that a “textile” would inherently be flexible).  
Regarding claim 5, it is noted that the combined Stuart and Zoellner do not specifically disclose that the cover is positioned on an inner surface of the first side.  However, Zoellner In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact position of the cover would not modify the operation of the device: that is, the covering would cover the magnet to prevent harm to the user regardless of its exact position (see Zoellner: pars. [0006] and [0044]).
Regarding claim 14, it is noted that Stuart does not specifically disclose a flexible cover positioned proximate the first aperture on an inner surface of the first side.  However, Stuart discloses an aperture (Fig. 7, item 45). In addition, Zoellner discloses a similar magnetic toy wherein a textile covering is used over a magnet (par. [0044]; the Examiner noting that a “textile” would inherently be flexible) on an outside portion (Fig. 4, item 105).  In addition, regarding using the cover on the inside instead of the outside, it has been held that the rearrangement of parts is not patentable unless it modifies the operation of the device.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Stuart to use a flexible cover over the magnet and aperture as taught and suggested by Zoellner because doing so would be use of a known technique (using a textile cover over a magnet) to improve a similar product (a block with a magnet protruding from an aperture) in the same way (using a textile cover over a magnet protruding from an aperture to keep the child’s fingers safe during use – see Zoellner: pars. [0006] and [0044]).  In addition, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact position of the cover would not modify the operation of the .

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stuart (US Pat. No. 10,657,844 B2).
Regarding claim 10, it is noted that Stuart does not specifically disclose that the engagement member is a male component for engaging with a female component of another construction block. However, Stuart discloses the opposite; that the engagement member is a female component for engaging with a male component of another construction block (Fig. 7, noting connection to item 43). In addition regarding using a male part on the block and a female part on the plug block, it has been held that the mere reversal of the movement of parts is an obvious expedient.  See In re Gazda, 219 F.2d 449, 104 USPQ 400 (CCPA 1955).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that reversing the parts so that the male part was on the main block would be an obvious expedient.


Allowable Subject Matter
Claims 16, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  With regards to claim 16, the prior art of record does not show the intermediate member used in conjunction with the cover.  With regards to claim 19, it would not be obvious to modify Stuart to have both male and female engagement members.    Claim 20 is dependent on claim 19.



Response to Arguments
Applicant's arguments filed 11/8/21 have been fully considered but they are not persuasive. 
In light of the amendments, Chae has been removed from the rejection.  A significant number of the claims are rejected over the previous secondary reference Stuart.  As such, all arguments directed at Chae are moot.
Under section “C. Stuart”, applicant essentially argues the combination of Chae and Stuart.  This argument is moot with the removal of the previous primary reference Chae.  
With regards to Zoellner, applicant arguments assume that the placement of the fabric is on the same side as the connectors (see Remarks, received 11/8/21, page 15).  This assumption has no basis in what is claimed.  Restated, applicant does not limit the first engagement to the same side as the fabric (i.e. the aperture).  As such, to argue so is irrelevant.  In addition, the prior art does not have to disclose the structure used for the same purpose as applicant (see Remarks, received 11/8/21, page 16, applicant arguing that the cover on the present invention is utilized for a different purpose than the prior art of Zoellner).  However, assuming arguendo that applicant is correct, claims 19 and 20 (directed to the first and second engagement portions) are now deemed allowable.
Regarding claims 23-25, the claims are met functionally given the structure.  That is, magnetic strength through the sides would be a function of the magnet strength and the thickness of the walls around the cavity (emphasis added).  
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
2/7/22
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711